Name: Commission Regulation (EC) No 608/96 of 3 April 1996 amending Regulation (EC) No 443/96 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1181/95
 Type: Regulation
 Subject Matter: trade policy;  marketing;  food technology;  Europe;  animal product
 Date Published: nan

 No L 86/30 I EN I Official Journal of the European Communities 4. 4. 96 COMMISSION REGULATION (EC) No 608/96 of 3 April 1996 amending Regulation (EC) No 443/96 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EC) No 1181/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EC) No 443/96 (3) provides for a sale of beef stored in Germany and the United Kingdom; whereas, given the present situation on the market in the United Kingdom, the sale provided for in that Member State should be cancelled; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 443/96 is amended as follows : 1 . Article 1 ( 1 ) (c) is deleted; 2. the third indent and the second subparagraph of Article 3 (2) are deleted; 3 . Part (c) in Annex I is deleted; 4. the part headed 'UNITED KINGDOM' in Annex II is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 9 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 248 , 14. 10 . 1995, p . 39 . (3) OJ No L 61 , 12. 3. 1996, p. 16 .